Citation Nr: 1534438	
Decision Date: 08/12/15    Archive Date: 08/20/15	

DOCKET NO.  13-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depressive disorders, and/or posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a rating decision of March 2010, the RO denied entitlement to service connection for an anxiety disorder, claimed as a mental health condition, including depression, anxiety, and posttraumatic stress disorder.  In a subsequent rating decision of August 2010, the RO denied entitlement to service connection for posttraumatic stress disorder with anxiety and depressive disorders (not otherwise specified), claimed as a mental health condition, depression, and anxiety.  The Veteran subsequently chose not to perfect his appeal regarding those determinations, with the result that the March and August 2010 rating decisions have now become final.  38 U.S.C.A. § 7105 (West 2014).  Since the time of the August 2010 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of entitlement to service connection for an acquired psychiatric disorder.  The current appeal ensued.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case discloses that the Veteran was scheduled for a Travel Board hearing at the RO located in St. Paul, Minnesota on April 14, 2015, for which he apparently failed to appear.  However, in correspondence received in late March 2015, approximately two weeks prior to his scheduled hearing, the Veteran indicated that he would be unable to attend the aforementioned hearing, given that he had recently entered an Alcohol Treatment Program which was to last until the following August (2015).  Significantly, later in that same correspondence, the Veteran requested that his previously-scheduled hearing be rescheduled.  

The Veteran provided good cause for his request to reschedule his hearing,  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Inasmuch as the AOJ schedules both Travel Board and videoconference hearings, a remand of this matter to the AOJ is indicated.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following action:  

1.  The AOJ should contact the Veteran, with a request that he indicate when during the remainder of August 2015 he would be available to testify at a hearing conducted by the Board.  The AOJ should additionally ask the Veteran whether he would be willing to attend a videoconference hearing in lieu of the aforementioned Travel Board hearing, inasmuch as current scheduling would appear to indicate that he may very well be afforded a videoconference hearing in a timelier manner.  

2.  Following receipt of the Veteran's response, the AOJ should take appropriate action.  A copy of the letter scheduling the Veteran for any hearing, along with any transcript of the hearing, should be included in the claims folder.  



Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  



		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



